Title: To James Madison from Littleton Dennis Teackle, 12 June 1824
From: Teackle, Littleton Dennis
To: Madison, James


        
          Sir,
          Baltimore 12th June 1824
        
        You will probably have seen, in the publick prints, that an Association has been formed to conduct a periodical work on Political Œconomy, with intent to discover the causes which have operated to retard the progress of our prosperity, & to endeavour to illustrate the proper measures of amelioration. The assistance of many scientifick Gentlemen has been freely offered, & the Society will venture to hope for your aid in furthering the object of their undertaking. Whilst foreign States are fast advancing in Wealth & Power, no part of this Republick is without the pressure of a paralizing incubus. We truly need the touch of Science to disclose defects, & to draw forth our latent means, to create demand for our productions, to nourish & invigorate our passive trade, & to furnish aliment for foreign commerce. With assurances of particular respect, and Consideration, I am, Sir, Your Most Obedient Servant
        
          Littleton Dennis Teackle
        
      